OPINION — AG — **** FACTUAL SITUATION **** KEY WORDS: CHEMICAL, AEROSOL CAN, PEST CONTROL, PEST CONTROL ACT, DEPARTMENT OF AGRICULTURE, QUESTION: DOES THIS AEROSOL CAN WHICH TRIGGERS A SPRAY TO KILL PESTS COME UNDER THE PEST CONTROL ACT? ANSWER: AFFIRMATIVE, IT COMES UNDER THE PEST CONTROL ACT. (DALE CROWDER) FILENAME: m0000986 SENATOR JIMMY BIRDSONG ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 5, 1967 OPINION — AG — **** FACTUAL SITUATION **** KEY WORDS: CHEMICAL, AEROSOL CAN, PEST CONTROL, PEST CONTROL ACT, DEPARTMENT OF AGRICULTURE, QUESTION: DOES THIS AEROSOL CAN WHICH TRIGGERS A SPRAY TO KILL PESTS COME UNDER THE PEST CONTROL ACT? ANSWER: AFFIRMATIVE, IT COMES UNDER THE PEST CONTROL ACT. (DALE CROWDER)